Citation Nr: 0835070	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-40 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating for a right knee fusion in excess 
of 40 percent.

2.  Entitlement to a rating for hypertension in excess of 10 
percent.

3.  Entitlement to a rating for right hip degenerative 
arthritis secondary to a service-connected right knee fusion 
in excess of 10 percent.

4.  Entitlement to service connection for right hip and right 
knee surgical scars secondary to a service-connected right 
knee fusion.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision 
continuing the veteran's 10 percent ratings for hypertension 
and right hip degenerative arthritis, a July 2004 rating 
decision denying the veteran's service connection claim for 
his right hip and knee surgical scars, and a March 2006 
rating increasing the veteran's right knee condition rating 
to 40 percent.

In March 2005, the veteran testified at a hearing at the RO, 
and in June 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  Transcripts of the hearings have been included in the 
claims folder.

During his hearing before the Board, the veteran's 
representative raised claims for entitlement to service 
connection for depression, a left leg disability, total 
disability rating based on individual unemployability, and an 
extraschedular rating, all secondary to the current severity 
of the veteran's service-connected right knee fusion.  (see 
June 2008 hearing transcript, pp. 19-22).  The veteran also 
testified that his right leg is two and a half inches shorter 
than his left leg (see id., p. 7), thereby raising a claim 
for shortening of the lower extremity.  As these claims are 
not currently before the Board for appellate consideration, 
they are hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Further development is needed prior to appellate review.

In statements submitted to the RO and at his Board hearing in 
June 2008, the veteran reported that he has applied for 
benefits from the Social Security Administration (SSA) 
several times.  (see June 2008 hearing transcript, page 10).  
The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Furthermore, the Veterans Claims 
Assistance Act of 2000 emphasizes the need for VA to obtain 
records from other government agencies.  38 U.S.C.A. § 
5103A(b)(3), (c)(3) (West 2002 & Supp. 2008).  Accordingly, 
the RO should request from the SSA any records relied on and 
any corresponding decision made by an SSA administrative law 
judge.

The veteran was last examined in November 2004 for his 
hypertension, right knee fusion, and right hip arthritis 
secondary to his right knee fusion.  Evidence of record shows 
that the veteran's hypertension medicine dosage has recently 
increased, and his VA examination results are now 
approximately four years old.  Therefore, the veteran should 
be afforded a VA examination to determine the current 
severity of both his cardiovascular and orthopedic 
disabilities.  38 C.F.R. § 3.159(c)(4) (2007); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Additionally, the veteran has claimed service connection for 
his painful surgical scars of his right hip and leg, 
secondary to his right knee fusion.  In both a July 2004 
rating decision and September 2006 statement of the case, the 
RO denied service connection based on the lack of evidence of 
surgery on the veteran's right hip and leg in service and the 
veteran's failure to provide any additional information 
regarding the origination of his surgical scars.  Through 
statements submitted by the veteran in October 2006 and his 
two sisters in December 2006, the veteran clarified that his 
right leg and hip surgical scars are the result of his in-
service right knee injury and resulting surgeries, and the 
veteran provided the approximate dates and locations of his 
surgeries.  The Board further notes that the chronology of 
the veteran's in-service knee injury and resulting surgeries 
is well-documented in his claims file.  Accordingly, the 
Board refers this matter to the RO for further development, 
including a VA examination to determine the nexus between the 
veteran's service-connected knee injury and his surgical 
scars, as well as the nature and severity of those scars.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
January 2008 to the present.

2.  Contact the SSA and request all 
records relied upon, with any 
corresponding decisions made by a SSA 
Administrative Law Judge in any decisions 
relating to benefit awards concerning the 
veteran.

3.  Afford the veteran a complete VA 
orthopedic examination of the right knee 
and right hip.  The claims folder must be 
made available to the examiner to review 
in conjunction with examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  All appropriate tests deemed 
necessary should be accomplished.  The 
examiner must provide comprehensive 
reports including complete rationales for 
all conclusions made.  The examiner 
should fully describe the degree of 
limitation of motion of the joint or 
joints affected.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  Complete range of motion 
studies should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right knee and 
right hip.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2007).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2007).  Additionally, 
the examiner should specifically address 
the following:

a.  The right knee surgical scars should 
be described with attention to rating 
factors, including their measurements and 
whether the scars are painful on 
examination, unstable, or affect knee 
function.  

b.  The examiner should specifically 
address whether the veteran's right knee 
is ankylosed, and, if so, the examiner 
should identify whether the position is 
favorable or unfavorable and the position 
in which the knee is ankylosed.  

c.  The examiner should also provide an 
opinion concerning the impact of the 
veteran's right knee disability on the 
veteran's ability to work and any 
functional impairment.  The examiner 
should provide a supporting rationale for 
this opinion.

d.  The examiner should measure the 
veteran's lower extremities for any 
length discrepancies, noting whether 
there is any shortening.  Any shortening 
should be reported in inches.  

e.  The examination of the veteran's 
right hip should include x-rays in 
addition to the above mentioned range of 
motion studies.

4.   Afford the veteran a complete VA 
cardiovascular examination in order to 
ascertain the current nature and degree 
of severity of his service-connected 
hypertension.  The claims folder, to 
include the private treatment records 
obtained above, must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the report that the 
claims folder was so reviewed.  All 
indicated special studies deemed 
necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.

5.  Thereafter, the RO should conduct any 
additional development that logically 
follows and readjudicate the issues on 
appeal.  If the determination of these 
issues remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the claims file 
since the last SSOC.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




